Title: To Thomas Jefferson from William John Coffee, 11 September 1824
From: Coffee, William John
To: Jefferson, Thomas

Honourable SirNew York
Sept 11. 1824.I have just returned from a small Journey and found your very pleasing favour. altho I had made arrangments to have left the Northern states for a warmer winter residence as before mentioned to you—on the Commencement of october, Still I think it a Pleasing duty to Obey your wishes, in as Prompt a way as Possible. but cant say at the moment the time you may expect the ornament, however I will say for your satisfaction that no other business shall Interrupt your roses, till the number is compleat.One thing I consider necessary for me to know, which Information your letter dos not give, it is the distance these Ornaments are to be seen, as you are well acquainted that the effect will depend on the Boldness of the flour which must be ruled by a knowledge of the hight the roses will be Placed. Should you not have time perhaps Mr Brockinbro will give me that Immediate Information—in the mean time I shall make every Necessary preparation.Sir with Duty and sincere Respect I am your Obt. &. &.W. J. Coffeea thought has just struck me which I cant Put aside till I have taking your good oppion, my vanity Promps me to think that I could Paint in oil a Picture of the University as a Landscape which would make a good Picture, I ask how many subscribers could there be hoped supposing I succeeded in this Painting to Cover the Expence of engraving which I should think would be eaqual to 700 Dollars with out the first Painting on Impressions. Should Conjecture the Price of Plate at 10 Dollars (but this I do not know) however If there was any hopes, I do not think I should hold any objection to attempt such a undertaking  hopes of Proper Encourage at the close of your Present Order